          Case 7:19-cr-00522 Document 178 Filed on 05/21/20 in TXSD Page 1 of 2
                                                                                                         United States District Court
                                                                                                           Southern District of Texas

                                                                                                              ENTERED
                                                                                                              May 21, 2020
                                          UNITED STATES DISTRICT COURT
                                                                                                           David J. Bradley, Clerk
                                           SOUTHERN DISTRICT OF TEXAS
                                               MCALLEN DIVISION


UNITED STATES OF AMERICA                                               §
                                                                       §
VS.                                                                    § CRIMINAL ACTION NO. 7:19-CR-00522-4
                                                                       §
DANIEL J. GARCIA                                                       §


                                                                     ORDER
             Previously in this case, the Court issued to all parties a standardized discovery
order.1 This discovery order is intended to bring clarity to discovery practice before the
Court. In it, the Court ordered the Government to produce all documents required by law
and ordered Defendant to file a motion for discovery only after a request to and refusal
from the Government.
             Defendant Daniel J. Garcia (“Garcia”) has now filed a series of motions2 which do
not comply with this discovery order. Garcia’s motions are generic and say nothing about
a request to the Government. Furthermore, the Court has previously denied Garcia’s
motion to adopt motions of co-defendants,3 yet Garcia has filed a substantially similar
motion with no explanation as to why the relief previously denied should now be granted.
As to the motion for a James4 hearing and to preclude consultation with witnesses, the
Court will determine the appropriate manner in which to resolve those issues at the time
of trial. The Court notes that the request for a James hearing was also addressed in its
prior order. Again, Garcia offers no argument why the Court’s ruling should now be
different. Thus, the Court STRIKES these motions for failure to comply with the Court’s
order.



1
    Dkt. No. 50.
2
    Dkt. Nos. 160, 161, 162, 163, 164, 166, 167, 168,169, and 170.
3
    See Dkt. Nos. 101 & 122.
4
    United States v. James, 590 F.2d 575 (5th Cir. 1979) (en banc), cert. denied, 442 U.S. 917 (1979).

1/2
          Case 7:19-cr-00522 Document 178 Filed on 05/21/20 in TXSD Page 2 of 2



             The Court has previously warned counsel that non-compliance with the Court’s
orders may result in sanctions for the offending counsel.5 Since Garcia’s counsel has
chosen to disregard the Court’s order not once, but twice, he is nor ordered to show cause
for his failure to comply. Counsel shall submit a brief explaining his actions by May 5,
2020. The Court shall thereafter determine whether a hearing is necessary. The Court
warns counsel that a “generic I’m sorry” response is not acceptable.
             IT IS SO ORDERED.
             DONE at McAllen, Texas, this 21st day of May, 2020.


                                                                            ___________________________________
                                                                            Micaela Alvarez
                                                                            United States District Judge




5
    See Dkt. No. 122; See also Positive Software Solutions, Inc. v. New Century Mortgage Corp., 619 F.3d 458, 460 (5th Cir. 2010) (“A district
     court has the inherent authority to impose sanctions ‘in order to control the litigation before it.’”); see also Chambers v. NASCO, Inc., 501 U.S.
     32, 43 (1991) (noting that “the Court has held that a federal court has the power to control admission to its bar and to discipline attorneys who
     appear before it.”).


2/2
